  Case 14-04947       Doc 63   Filed 05/01/19 Entered 05/01/19 16:01:05               Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                         )               BK No.:     14-04947
GEORGE GROSS AND ZIBA GROSS                    )
                                               )               Chapter: 13
                                               )
                                                               Honorable Deborah L. Thorne
                                               )
                                               )
               Debtor(s)                       )

                                     Order Lifting Automatic Stay

        This matter coming before the court for hearing on 648 WEST OAKDALE CONDOMINIUM
ASSOCIATION's Motion for Relief from Stay pursuant to Section 362 of the Bankruptcy Code, due
notice having been given to the parties in interest, the court having jurisdiction of the subject matter and
the parties, the court being fully advised,

  IT IS ORDERED:

 648 WEST OAKDALE CONDOMINIUM ASSOCIATION's Motion for Relief from Stay as to 648
W. Oakdale, Unit GR, Chicago, Illinois 60657 is granted.

  The 14-day stay provision of Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure is
waived.




                                                            Enter:


                                                                     Honorable Deborah L. Thorne
Dated: May 01, 2019                                                  United States Bankruptcy Judge

 Prepared by:
 ARDC #6308111
 Benjamin J. Rooney
 Keay & Costello, P.C.
 128 South County Farm Road
 Wheaton, Illinois 60187
 630-690-6446
